Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 07/08/2021. Currently claims 1-2, 4, and 6-17 are pending in the application, with claim 7 withdrawn from consideration.

FIRST SET OF REJECTIONS
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:



Claims 1-2, 6, 11 are rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), hereafter, referred to as “Sato”, in view of Jung et al. (WO 2008/004810 A1), hereafter, referred to as “Jung.

Regarding claim 1, Sato teaches a colored cotton fiber fabric (para. [0166]) comprising:
a cotton fiber fabric,
a white pigment adhering to at least one surface of the fiber fabric via a binder resin which is a non-ionic styrene-acrylic self-cross-linkable resin emulsion (para. [0135], and [0140]), and
a resin layer that contains a blue pigment (para. [00136], [0142] and [0143J) and which is provided on the white pigment.

Sato teaches a colored cotton fiber fabric comprising a resin layer that contains a blue pigment, but fails to explicitly teach the use of fluorescent pigment in the color pigment.  However, Jung teaches a high-visibility fabric, which is a fabric that is colored and includes, on at least one surface, a colored part that is colored by an application of a fluorescent-pigment-containing resin (by lamination) (para. [0074]) for the production of the fluorescent film, and for the lamination to the textile substrate (para. [0078]), the fluorescent-pigment containing 1-x Mx) Al2 O4 : R, which is an inorganic fluorescent pigment providing high visibility (para. [0032]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Jung and combine the use of a fluorescent pigment, because the use of fluorescent pigment would bring high visibility, when exposed to light, and which would be attractive as safety apparel as finished article (KSR Rationale A, MPEP 2143). Since both the references deal with coloring of fabrics, one would have reasonable expectation of success from the combination. Additionally, it is well known to any ordinary artisan that although organic fluorescent pigments (also called daylight fluorescent pigments) suffer from weak fastness from light and solvents, however, the inorganic fluorescent pigments do not suffer from such shortcomings. Therefore, the colored cotton fabric, as taught by the combination of Sato and Jung would inherently possess the light fastness as claimed in the instant application. Moreover, the testing protocol is a means of testing only, irrespective of the claimed chemical/structural feature of the claim.

Regarding claim 2, Sato teaches that the white pigment contains titanium dioxide (para. [0060]).

Regarding claim 6, Sato teaches a printed colored product (equivalent to clothing) where the fiber fabric is coated with a white pigment and blue (color) pigment (claim 9).

	
Regarding claim 11, Sato teaches a colored cotton fiber fabric comprising a resin layer that contains a blue pigment (that does not exhibit fluorescence).  But Jung teaches the use of fluorescent material as a pigment in creating high visibility fabric (abstract), which would bring a special fluorescent effect on the fabric when exposed to light. Therefore, combined together, the resin layer contains color pigment that exhibit fluorescence and another color pigment that does not exhibit fluorescence.


Claim 4 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 A1), in view of Kent et al. (US Patent Number 6,451,070 B1), hereafter, referred to as “Kent”.

Regarding claim 4, Sato teaches a colored cotton fiber fabric comprising a fiber fabric, but fails to explicitly teach the use of aromatic polyamide fiber in the fabric material.  However, Kent teaches the use of aramid fabric for use in pigment dying or printing for longer life and better long term protection (column 2, lines 31-33), and also provide improved stability when 

Claim 8 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 A1), in view of Erdodi et al. (US Patent Application Publication Number 2017/0233595 A1), hereafter referred to as “Erdodi” 

Regarding claim 8, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach that the white pigment and the binder resin form a coating on the fiber fabric, where the coating is porous.  However, Erdodi teaches in a printing on textile application, in one embodiment, the ink, pretreatment, or coating will be a pretreatment for a substrate (para. [0032]).  The pre-treatments on textiles are intentionally often porous or semi-porous so that good air transfer and/or moisture vapor transmission through the textile is maintained. So pretreatments do not 

Claims 9-10, 14-16 are rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 A1), in view of Maruyama et al. (US Patent Application Publication Number 2016/0096348 A1), hereafter referred to as “Maruyama” 

Regarding claims 9-10, 14-16, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach the use of various specific thickness for the different layers.  However, Maruyama teaches that the thickness of the resin films are adjusted according to the intended purpose for applying pigmented layers on sheets (para. [0035]). Maruyama also teaches that excessive thickness might increase the production cost and the mass of synthetic resin film in itself and the whole sun-blocking multilayered sheet while insufficient thickness might have insufficient light-In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the height of the colored part through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, Sato also teaches that an amount of the treatment solution is suitably in the range of 10 to 200 g/m2 in weight after drying (para. [0104]) teaching that specific amounts of solutions are applied and would be optimized during the routine experimentation. Therefore, the claimed application of 1-100 2 for the white and color pigmented resin binder would also be a matter of optimization that would be performed under routine experimentation to effectively suit the intended purpose.  

Claim 12 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 A1), in view of Deguchi et al. (US Patent Application Publication Number 2013/0209743 A1), hereafter referred to as “Deguchi” .

Regarding claim 12, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach that the resin layer that contains a white florescent pigment.  However, Deguchi that a multifilament yarn that makes the fabric may comprise a delustering agent such as titanium dioxide, a stabilizer such as phosphoric acid, an ultraviolet absorber such as a  hydroxybenzophenone derivative, a crystal nucleating agent such as talc, a lubricant such as aerosil, an antioxidant such as a hindered phenol derivative, a flame retardant, an antistatic agent, a pigment, a fluorescent whitener (equivalent to white florescent pigment), an infrared absorber, an antifoaming agent etc. (para. [0035]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Deguchi and combine the use of a white fluorescent pigment (fluorescent whitener), because the use of white fluorescent pigment would bring high visibility with whitening effect, when exposed to light, and which would be attractive in a safety apparel (KSR Rationale A, MPEP 2143). 

Claim 13 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 A1), in view of Kimura et al. (US Patent Application Publication Number 2010/0035500 A1), hereafter referred to as “Kimura” 

Regarding claim 13, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach that the resin layer that contains the color pigment contains an ultraviolet absorbing agent.  However, Kimura teaches that the fabric (fiber web) further comprise a conventional additive, for example, a stabilizer (e.g., a heat stabilizer such as a copper compound, an ultraviolet ray absorber, a light stabilizer, and an antioxidant), an antibacterial agent, a deodorant, a perfume, a colorant (e.g., a dye or pigment), a filler, an antistatic agent, a flame retardant, a plasticizer, a lubricant, and a crystallization rate retardant. These additives may be used alone or in combination. These additives may be applied on the surface of the fiber or may be contained in the fibers (para. [0060]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kimura and combine the use of an ultraviolet ray absorbing agent, because that would provide protection against ultraviolet ray (KSR Rationale A, MPEP 2143). 

Claim 17 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 

Regarding claim 17, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, and Kimura teaches to combine the use of an ultraviolet ray absorbing agent, but fails to explicitly teach that the benzotriazole as an ultraviolet absorbing agent.  However, Severns teaches the use of sunscreen compounds that are used to treat the fabrics to reduce the fading of the fabric (abstract) of the present invention, and further teaches the use of benzotriazole derivatives since these materials absorb broadly throughout the UV region (column 8, lines 64-67). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Severns and combine the use of an ultraviolet ray absorbing agent, which would be a benzotriazole-based compound, because that would provide protection against ultraviolet ray broadly by absorbing throughout the UV spectrum (KSR Rationale A, MPEP 2143). 


SECOND SET OF REJECTIONS

Claims 1-2, 6, 11 are rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), hereafter, referred to as “Sato”, in view of Jung et al. (WO 2008/004810 A1), hereafter, referred to as “Jung”, in view of Casado et al. (EP 3,146,860 A1), hereafter, referred to as “Casado”.

Regarding claim 1, Sato teaches a colored cotton fiber fabric (para. [0166]) comprising:
a cotton fiber fabric,
a white pigment adhering to at least one surface of the fiber fabric via a binder resin which is a non-ionic styrene-acrylic self-cross-linkable resin emulsion (para. [0135], and [0140]), and
a resin layer that contains a blue pigment (para. [00136], [0142] and [0143J) and which is provided on the white pigment.

Sato teaches a colored cotton fiber fabric comprising a resin layer that contains a blue pigment, but fails to explicitly teach the use of fluorescent pigment in the color pigment.  However, Jung teaches a high-visibility fabric, which is a fabric that is colored and includes, on at least one surface, a colored part that is colored by an application of a fluorescent-pigment-containing resin (by lamination) (para. [0074]) for the production of the fluorescent film, and for the lamination to the textile substrate (para. [0078]), the fluorescent-pigment containing resin being applied to at least an entire outer surface of the colored part (laminated). Jung also 1-x Mx) Al2 O4 : R, which is an inorganic fluorescent pigment providing high visibility (para. [0032]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Jung and combine the use of a fluorescent pigment, because the use of fluorescent pigment would bring high visibility, when exposed to light, and which would be attractive as safety apparel as finished article (KSR Rationale A, MPEP 2143). Since both the references deal with coloring of fabrics, one would have reasonable expectation of success from the combination. Additionally, it is well known to any ordinary artisan that although organic fluorescent pigments (also called daylight fluorescent pigments) suffer from weak fastness from light and solvents, however, the inorganic fluorescent pigments do not suffer from such shortcomings. Therefore, the colored cotton fabric, as taught by the combination of Sato and Jung would inherently possess the light fastness as claimed in the instant application. 

Sato and Jung teach a colored cotton fiber fabric comprising a fiber fabric with a blue (color) pigment with fluorescence, but Sato and Jung fail to explicitly teach the use testing for 

Regarding claim 2, Sato teaches that the white pigment contains titanium dioxide (para. [0060]).

Regarding claim 6, Sato teaches a printed colored product (equivalent to clothing) where the fiber fabric is coated with a white pigment and blue (color) pigment (claim 9).

	
Regarding claim 11, Sato teaches a colored cotton fiber fabric comprising a resin layer that contains a blue pigment (that does not exhibit fluorescence).  But Jung teaches the use of 


Claim 4 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 A1), in view of Casado et al. (EP 3,146,860 A1), in view of Kent et al. (US Patent Number 6,451,070 B1), hereafter, referred to as “Kent”.

Regarding claim 4, Sato teaches a colored cotton fiber fabric comprising a fiber fabric, but fails to explicitly teach the use of aromatic polyamide fiber in the fabric material.  However, Kent teaches the use of aramid fabric for use in pigment dying or printing for longer life and better long term protection (column 2, lines 31-33), and also provide improved stability when exposed to ultraviolet light (column 2, line 29-30). Kent also teaches that the aramid fabric is essentially manufactured from fibers, which are generally recognized as a long chain synthetic aromatic polyamide (column 3, lines 27-34).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kent and combine the use of a fibers that contains aromatic polyamide fibers, because the use of aromatic polyamide fibers would bring better long term protection (column 2, lines 31-33), and also provide improved stability when exposed to ultraviolet light (column 2, line 29-30) 

Claim 8 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 A1), in view of Casado et al. (EP 3,146,860 A1), in view of Erdodi et al. (US Patent Application Publication Number 2017/0233595 A1), hereafter referred to as “Erdodi” 

Regarding claim 8, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach that the white pigment and the binder resin form a coating on the fiber fabric, where the coating is porous.  However, Erdodi teaches in a printing on textile application, in one embodiment, the ink, pretreatment, or coating will be a pretreatment for a substrate (para. [0032]).  The pre-treatments on textiles are intentionally often porous or semi-porous so that good air transfer and/or moisture vapor transmission through the textile is maintained. So pretreatments do not tend to be so thick and uniform that they become barriers to gases and liquids contacting the substrate (para. [0032]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Erdodi, and use a known technique to use the white pigment and the binder resin to form a coating (pretreatment) on the fiber fabric, where the coating is porous, because that would ensure that good air transfer and/or moisture vapor transmission through the textile would be maintained, which would be a desirable and improved feature of a wearable textile in a similar way (KSR 

Claims 9-10, 14-16 are rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 A1), in view of Casado et al. (EP 3,146,860 A1), in view of Maruyama et al. (US Patent Application Publication Number 2016/0096348 A1), hereafter referred to as “Maruyama” 

Regarding claims 9-10, 14-16, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach the use of various specific thickness for the different layers.  However, Maruyama teaches that the thickness of the resin films are adjusted according to the intended purpose for applying pigmented layers on sheets (para. [0035]). Maruyama also teaches that excessive thickness might increase the production cost and the mass of synthetic resin film in itself and the whole sun-blocking multilayered sheet while insufficient thickness might have insufficient light-blocking effect of the resin film on the textile sheet (para. [0035-0036]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Maruyama, and optimize (adjust) the thickness of the pigmented resin layers to effectively suit the intended purpose. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the height of the colored part through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, Sato also teaches that an amount of the treatment solution is suitably in the range of 10 to 200 g/m2 in weight after drying (para. [0104]) teaching that specific amounts of solutions are applied and would be optimized during the routine experimentation. Therefore, the claimed application of 1-100 g/m2 for the white and color pigmented resin binder would also be a matter of optimization that would be performed under routine experimentation to effectively suit the intended purpose.  

Claim 12 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 

Regarding claim 12, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach that the resin layer that contains a white florescent pigment.  However, Deguchi that a multifilament yarn that makes the fabric may comprise a delustering agent such as titanium dioxide, a stabilizer such as phosphoric acid, an ultraviolet absorber such as a  hydroxybenzophenone derivative, a crystal nucleating agent such as talc, a lubricant such as aerosil, an antioxidant such as a hindered phenol derivative, a flame retardant, an antistatic agent, a pigment, a fluorescent whitener (equivalent to white florescent pigment), an infrared absorber, an antifoaming agent etc. (para. [0035]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Deguchi and combine the use of a white fluorescent pigment (fluorescent whitener), because the use of white fluorescent pigment would bring high visibility with whitening effect, when exposed to light, and which would be attractive in a safety apparel (KSR Rationale A, MPEP 2143). 

Claim 13 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 A1), in view of Casado et al. (EP 3,146,860 A1), in view of Kimura et al. (US Patent Application Publication Number 2010/0035500 A1), hereafter referred to as “Kimura” 

Regarding claim 13, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, but fails to explicitly teach that the resin layer that contains the color pigment contains an ultraviolet absorbing agent.  However, Kimura teaches that the fabric (fiber web) further comprise a conventional additive, for example, a stabilizer (e.g., a heat stabilizer such as a copper compound, an ultraviolet ray absorber, a light stabilizer, and an antioxidant), an antibacterial agent, a deodorant, a perfume, a colorant (e.g., a dye or pigment), a filler, an antistatic agent, a flame retardant, a plasticizer, a lubricant, and a crystallization rate retardant. These additives may be used alone or in combination. These additives may be applied on the surface of the fiber or may be contained in the fibers (para. [0060]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kimura and combine the use of an ultraviolet ray absorbing agent, because that would provide protection against ultraviolet ray (KSR Rationale A, MPEP 2143). 

Claim 17 is rejected under 35 U.S.C.103 as being obvious over Sato et al. (US Patent Application Publication Number 2011/0102497 A1), in view of Jung et al. (WO 2008/004810 A1), in view of Casado et al. (EP 3,146,860 A1), in view of Kimura et al. (US Patent Application Publication Number 2010/0035500 A1), in view of Severns (US Patent Number 5,733,855), hereafter, referred to as “Severns”. 

Regarding claim 17, Sato teaches a colored cotton fiber fabric comprising a fiber fabric and resin layers comprising white and color pigments, and Kimura teaches to combine the use 

Responses to Arguments

Applicant’s argument filed on 7/08/2021 for the 103 rejections has been fully considered, but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner recognizes the oversight in failing to address the claim 12 in previous Office action, and therefore, the finality of the Office action is withdrawn and this Office action is made a “Non-Final”.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.
Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD M AMEEN/Examiner, Art Unit 1742